THE PERKINS DISCOVERY FUND Supplement dated March 31, 2010 to Prospectus dated July31, 2009 Effective May31, 2010, the Perkins Discovery Fund will increase the market capitalization size of the companies in which it invests from $500million to $1billion.Please note the change to the applicable sentence in the Fund’s Prospectus on the following pages: Page 2:What are the Fund’s Principal Investment Strategies? and Page 7:Investment Objective and Principal Investment Strategies The Fund will invest, under normal circumstances, at least 80% of its net assets (plus any borrowings for investment purposes) in domestic companies with market capitalizations of under $1billion at the time of purchase. Please retain this Supplement with the Prospectus.
